Citation Nr: 0110161	
Decision Date: 04/06/01    Archive Date: 04/11/01

DOCKET NO.  97-11 638	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office and 
Insurance Center (ROIC) 
in Philadelphia, Pennsylvania


THE ISSUES

1.  The propriety of the initial 10 percent evaluation 
assigned for residuals of a right knee injury, with traumatic 
arthritis.

2.  The propriety of the initial, separate 10 percent 
evaluation assigned for instability of the right knee.


REPRESENTATION

Appellant represented by:	Jewish War Veterans of the 
United States


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. Henriquez, Associate Counsel



INTRODUCTION

The veteran had active service from November 1968 to November 
1972.  

In an August 1996 rating action, the ROIC granted service 
connection for residuals of a right knee injury, with 
traumatic arthritis, and assigned a 10 percent evaluation.  
The veteran appealed for a higher rating.  In a subsequent 
February 1998 rating action, the ROIC assigned a separate 10 
evaluation for the veteran's right knee disability under the 
provisions of 38 C.F.R. § 4.71a, for instability of the right 
knee.

The Board of Veterans' Appeals (Board) notes that the ROIC 
adjudicated the instant claims as ones for increased ratings.  
In light of the distinction noted by the United States Court 
of Appeals for Veterans Claims (formerly, the United States 
Court of Veterans Appeals) (Court) in the recently-issued 
case Fenderson v. West, 12 Vet. App. 119 (1999), the Board 
has recharacterized each of the issues as involving the 
propriety of the initial evaluation assigned.  Furthermore, 
as a higher evaluation for each condition is available, and 
the veteran is presumed to seek the maximum available benefit 
for a disability, the claims remain viable on appeal.  Id; AB 
v. Brown, 6 Vet. App. 35, 38 (1993).

The veteran provided testimony at a video-conference hearing 
before the undersigned Acting Member of the Board in November 
2000.  A transcript of the hearing is of record. 

The Board further notes that in an April 2000 rating action, 
the ROIC denied entitlement to service connection for a 
kidney condition and hepatitis, both claimed as residuals of 
exposure to Agent Orange.  During the November 2000 video-
conference hearing, the veteran indicated dissatisfaction 
with the RO's April 2000 rating action denying service 
connection for both disorders.  The Board has determined that 
the veteran has filed a timely notice of disagreement with 
the RO's denial of both claims.  Thus, these claims are 
addressed in the REMAND section of the decision hereinbelow. 



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained.

2.  Objective manifestations of the veteran's right knee 
impairment consist of limitation of flexion, weakened 
movement, excess fatigability and incoordination; the veteran 
subjectively complains of constant pain, instability and 
locking of the right knee.



CONCLUSIONS OF LAW

1.  The criteria for a 30 percent evaluation for traumatic 
arthritis of the right knee with limitation of motion have 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a including 
Diagnostic Codes 5003, 5010, 5258, 5259, 5260, 5261 (2000).

2. The criteria for more than a 10 percent evaluation for 
service-connected instability of the right knee have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.1, 4.2, 4.7, 4.10, 4.71a including Diagnostic Codes 5257 
(2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41 and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
the service medical records and all other evidence of record 
pertaining to the history of the residuals of the veteran's 
right knee disorder.  The Board has found nothing in the 
historical record which would lead to the conclusion that the 
current evidence of record is not adequate for rating 
purposes.  Moreover, the Board is of the opinion that this 
case presents no evidentiary considerations that would 
warrant an exposition of the remote clinical histories and 
findings pertaining to the disabilities at issue, except as 
discussed below.

Factual Background

The veteran filed his claim of service connection for a right 
knee disability in March 1996.  The service medical records 
reveal that the veteran sustained an injury to his right knee 
in 1970 and underwent a meniscectomy in 1971.

A VA orthopedic examination was conducted in April 1996.  The 
examiner noted that the veteran had had a twisting injury to 
this right knee during service and had his right lateral 
cartilage removed in 1970.  The examiner also noted that the 
veteran had a left below-the-knee amputation in 1995 for 
which he is not service-connected.  The veteran complained of 
increasing right knee pain since the left below-the-knee 
amputation.  He used a cane and tended to wobble a lot.  He 
complained of clicking and grinding of the right knee and 
that bending and crawling were very difficult.  Examination 
revealed no swelling, deformity or malunion of the right 
knee.  Flexion was to 107 degrees and extension was to 0 
degrees.  The diagnoses included degenerative joint disease 
of the right knee.

A VA general medical examination was conducted in April 1996.  
The examiner noted that the veteran had a 3-inch horizontal 
scar on the right knee on the lateral side.  X-ray studies of 
the right knee revealed moderate degenerative changes and 
possible loose bodies in the joint space.  The diagnoses 
included right knee degenerative joint disease.

In an August 1996 rating action, the ROIC granted service 
connection for a right knee injury and assigned a 10 percent 
evaluation.  The veteran appealed for a higher rating.

At an April 1997 VA orthopedic examination, the veteran 
complained of pain over the right knee.  In particular, the 
veteran stated that he experienced locking, clicking and a 
pulling sensation of the right knee.  Examination of the 
right knee revealed no swelling, deformity or tenderness.  
There was crepitus on movement during range of motion 
testing.  Flexion was decreased to 100 degrees and extension 
was to 0 degrees.  An MRI of the knee revealed a markedly 
abnormal lateral meniscus reflecting a combination of 
meniscal tears and post-operative changes; a tear involving 
the posterior horn of the medial meniscus; a lax attenuated 
anterior cruciate ligament; a possible tear of the lateral 
collateral ligament; tri-compartmental osteoarthritis; and 
small knee effusion.  The diagnoses included advanced 
osteoarthritis of the right knee.  The examiner commented 
that the right knee definitely exhibited weakened movement, 
excess fatigability and incoordination.  The examiner felt 
that the veteran was severely disabled and was attempting to 
work in spite of his limitations.

In a February 1998 rating action, the ROIC confirmed and 
continued the 10 percent evaluation for residuals of a right 
knee injury, with arthritis, and assigned a separate 10 
percent evaluation for instability of the right knee joint 
pursuant to Diagnostic Code 5257.

In a May 1998 letter, the veteran's VA physician stated that 
the veteran had multiple medical problems including severe 
right knee arthritis and left below-the-knee amputation.  The 
physician stated that the veteran walked with a cane and a 
limp.  He was unable to stand for more than 20 minutes.  He 
was unable to kneel, walk steps well, lift or squat.  
Excessive bending of the knee, such as to bend to lift items, 
would be difficult.  

In a letter dated in February 1999, the veteran's former 
employer stated that he  tried to re-employ the veteran in 
April 1996, but due to his physical health problems, the 
veteran was unable to perform the job as he once had.

At a VA orthopedic examination in April 1999, the veteran 
complained of severe right knee pain.  He also complained of 
weakness in the right leg with stiffness, swelling, 
instability, locking, fatigue and lack of endurance.  The 
examiner stated that the right knee exhibited weakened 
movement and fatigability especially with the prosthesis in 
the left knee.  Examination revealed that the right knee was 
diffusely tender.  There was a surgical scar along the 
lateral knee.  There was 12 degrees of flexion deformity.  
Flexion was to 82 degrees.  X-ray studies of the right knee 
revealed degenerative changes with multiple calcified loose 
bodies within the joint space.  It was also noted that an MRI 
conducted in February 1999 revealed extensive complex 
degenerative tears in the lateral meniscus.  There were also 
post-operative changes in the lateral meniscus.  There was a 
tear in the posterior horn of the medial meniscus and a lax, 
attenuated anterior cruciate ligament.  There may be a 
component of anterior cruciate ligament tear of uncertain 
age.  It was noted that there was tricompartmental 
osteoarthritis, small knee effusion and popliteal cyst.  The 
diagnosis was that of severe degenerative joint disease of 
the right knee with severe functional disability as described 
above.

At a November 2000 video-conference hearing before the 
undersigned Acting Member of the Board, the veteran testified 
that he took pain suppressants constantly for his right knee.  
He stated that because of his right knee problem, he had a 
difficult time climbing stairs.  He reported that the knee 
locked up and gave way, and that it was constantly painful.

Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R. Part 4.  The Board attempts to determine the 
extent to which the veteran's disability adversely affects 
his ability to function under the ordinary conditions of 
daily life, and the assigned rating is based, as far as 
practicable, upon the average impairment of earning capacity 
in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 
4.10.  

Where there is a question as to which of two evaluations is 
to be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

VA regulations require that disability evaluations be based 
upon the most complete evaluation of the condition that can 
be feasibly constructed with interpretation of examination 
reports, in light of the whole history, so as to reflect all 
elements of disability.  The medical as well as industrial 
history is to be considered, and a full description of the 
effects of the disability upon ordinary activity is also 
required.  Functional impairment is based on lack of 
usefulness and may be due to pain, supported by adequate 
pathology and evidenced by visible behavior during motion.  
Many factors are for consideration in evaluating disabilities 
of the musculoskeletal system and these include pain, 
weakness, limitation of motion, and atrophy.  Painful motion 
with the joint or periarticular pathology which produces 
disability warrants the minimum compensation.  38 C.F.R. §§ 
4.1, 4.2, 4.10, 4.40, 4.45, 4.59.  

The veteran's service-connected right knee disability has 
been rated as 10 percent disabling pursuant to 38 C.F.R. 
§ 4.71a, Diagnostic Code 5257.  A 10 percent disability 
rating requires slight impairment of the knee, due to 
recurrent subluxation or instability.  A 20 percent 
evaluation requires moderate impairment of the knee, due to 
recurrent subluxation or lateral instability.  Id.  A 30 
percent evaluation requires severe impairment of the knee, 
due to recurrent subluxation or lateral instability.  

Under Diagnostic Code 5010, traumatic arthritis is evaluated 
as degenerative arthritis under Diagnostic Code 5003. In July 
1997, the Office of General Counsel of VA issued a Precedent 
Opinion which provided that a veteran who has arthritis and 
instability of the knee may be rated separately under 
Diagnostic Codes 5003 and 5257.  O.G.C. Prec. 23-97 (Jul. 24, 
1997).  Here, the medical evidence indicates that the veteran 
has arthritis of the right knee.  Thus, a separate, 
compensable rating pursuant to Diagnostic Code 5003 may be 
warranted.  

38 C.F.R. § 4.71a, Diagnostic Code 5003 establishes, 
essentially, three methods of evaluating degenerative 
arthritis which is established by x-ray studies:  (1) when 
there is a compensable degree of limitation of motion, (2) 
when there is a noncompensable degree of limitation of 
motion, and (3) when there is no limitation of motion.  
Generally, when documented by x-ray studies, arthritis is 
rated on the basis of limitation of motion under the 
appropriate diagnostic code for the joint involved.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasms, or satisfactory 
evidence of painful motion.  Read together, Diagnostic Code 
5003 and 38 C.F.R. § 4.59 provide that painful motion due to 
degenerative arthritis, which is established by X-ray study, 
is deemed to be limitation of motion and warrants the minimum 
rating for a joint, even if there is no compensable 
limitation of motion.  Schafrath v. Derwinski, 1 Vet. App. at 
592-93 (1991), Lichtenfels v. Derwinski; 1 Vet. App. 484, 488 
(1991).  

A 10 percent evaluation on the basis of limitation of motion 
of the knees requires limitation of extension of the knee to 
10 degrees or limitation of flexion to 45 degrees.  38 C.F.R. 
§ 4.71a, Diagnostic Codes 5260, 5261.  A 20 percent 
evaluation requires limitation of extension to 15 degrees and 
limitation of flexion to 30 degrees.  Id.  

The Board must address whether the veteran's right knee 
disability warrants compensation pursuant to 38 C.F.R. § 4.40 
regarding functional loss due to pain and 38 C.F.R. § 4.45 
regarding weakness, fatigability, incoordination, or pain on 
movement of a joint.  See DeLuca v Brown, 8 Vet. App. 202 
(1995).  

The veteran's arthritis is documented by x-ray studies, and 
there is satisfactory evidence of painful motion.  The right 
knee arthritis has been shown to result in limitation of 
motion, weakened movement, fatigability, and incoordination.  
The evidence reveals a decrease in flexion from 107 degrees 
on the April 1996 VA examination, to 100 degrees on the April 
1997 VA examination, and to 82 degrees on the April 1999 VA 
examination.  More importantly, the April 1997 and April 1999 
VA examiners indicated that the veteran's right knee 
exhibited severe functional disability and that the veteran 
was severely disabled.  Thus, the Board finds that, overall, 
the veteran's right knee arthritis is shown to result in 
impairment comparable to flexion limited to 15 degrees, 
warranting the assignment of a 30 percent evaluation under 
Diagnostic Code 5260 for the entire period of the appeal.  

Regarding the separate evaluation pursuant to Diagnostic Code 
5257, the veteran has complained of experiencing instability 
and locking of the right knee.  More than slight instability, 
however, is not demonstrated.  The Board notes that no 
instability or locking has been objectively shown on 
examination.  Hence, the criteria for assignment of an 
evaluation in excess of 10 percent for knee impairment 
(primarily, claimed instability) under Diagnostic Code 5257 
are not met.

Thus, the Board concludes that a 30 percent evaluation is 
warranted for service-connected traumatic arthritis of the 
right knee, and that no more than 10 percent is warranted for 
service-connected instability of the right knee.  

The veteran has been informed of the evidence necessary to 
substantiate his claim and provided an opportunity to submit 
such evidence.  Moreover, VA has conducted reasonable efforts 
to assist him in obtaining evidence necessary to substantiate 
his claim.  In this respect, the ROIC has made numerous 
attempts to develop the record and has obtained the veteran's 
service medical records and post-service treatment records.  
The veteran has been examined by VA in connection with his 
claim.  Finally, the veteran has not identified any 
additional, relevant evidence that has not been requested or 
obtained.  Accordingly, the Board finds that the duty to 
assist has been fulfilled.  See generally, Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).



ORDER

A 30 percent evaluation for residuals of a right knee injury, 
with traumatic arthritis, is granted, subject to the law and 
regulations governing the payment of monetary benefits.

The claim for a rating in excess of 10 percent for 
instability of the right knee is denied.


REMAND

In April 2000, the ROIC denied the veteran's claims for 
service connection for a kidney condition and hepatitis, both 
claimed as residuals of Agent Orange exposure.  During the 
November 2000 video-conference hearing, the veteran indicated 
dissatisfaction with the RO's April 2000 rating action.  The 
Board construes the veteran's statement as a timely notice of 
disagreement (NOD) regarding both issues of entitlement to 
service connection for a kidney condition and hepatitis, 
claimed as residuals of exposure to Agent Orange .  
Accordingly, the Board is required to remand this issues to 
the ROIC for issuance of a statement of the case addressing 
both issues.  See Manlicon v. West, 12 Vet. App. 238 (1999).  

The Board would also point out that, in view of the 
significant changes in the law pertaining to the elimination 
of the well-grounded claim requirement and expansions of VA's 
duties to notify and assist claimants since the veteran filed 
these claims, the SOC must reflect consideration of the 
claims in light of such changes. See generally, Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).

Accordingly, the claims for service connection for a kidney 
condition and hepatitis, both claimed as residuals of 
exposure to Agent Orange , are hereby REMANDED to the ROIC 
for the following action:

The ROIC should issue a statement of the 
case for both issues.  If, and only if, 
the veteran perfects an appeal by filing 
a timely substantive appeal on the 
aforementioned issues should these claims 
be returned to the Board.  See 38 
U.S.C.A. § 7104(a) (West 1991).

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication 
Procedure Manual, M21-1, Part IV, directs the ROs to provide 
expeditious 

handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	JAMES L. MARCH
	Acting Member, Board of Veterans' Appeals

	
Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board  is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




 

